Title: To Thomas Jefferson from Samuel Huntington, 2 June 1781
From: Huntington, Samuel
To: Jefferson, Thomas


        
          Sir
          Philadelphia June 2. 178
        
        My Letter of yesterday addressed to your Excellency and which accompanies this, contains such important Intelligence, that Congress have thought it indispensible to communicate the same to the Legislatures of the several States through their respective Supreme Magistrates as soon as possible; at the same Time the Intelligence is of a Nature that ought to be kept secret as may be at present. I  am therefore directed to request that effectual Measures be observed to prevent Copies or Extracts of the Letter of the 1st Instant from being taken or published.
        I have the Honor to be, with very great Respect Your Excellency’s Most obedient & most humble Servant,
        
          Sam. Huntington President
        
      